Citation Nr: 0316456	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  01-06 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from June 1988 to June 
1993, including service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  

A review of the record reflects that in October 2000, the RO 
issued a Statement of the Case (SOC) framing the issue as 
whether new and material evidence had been submitted to 
reopen the claim and explaining that the March 1998 rating 
action was not appealed.  However, the Board construes a June 
1998 statement from the veteran as a Notice of Disagreement 
and following the issuance of the SOC in October 2000, a 
substantive appeal was filed in December 2000.  See Appeal 
Hearing Options Form, dated December 14, 2000.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

At this point, the record contains conflicting evidence 
regarding whether or not the veteran's claimed 
gastrointestinal disorder is attributable to manifestations 
of undiagnosed illness resulting from his Persian Gulf 
service or is related to some other cause.  The record 
contains several diagnoses relating to the veteran's 
gastrointestinal disorder, including irritable bowel 
syndrome, Crohn's disease, colitis, ileitis, lactose 
intolerance, and Gulf War syndrome with chronic diarrhea.  In 
order to clarify the matter, a VA examination should be 
conducted to determine the nature and etiology of the 
veteran's claimed disorder, to include a comprehensive review 
of the veteran's claims folder.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).  

Accordingly, this case is REMANDED for the following:

1.  Contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment received 
from any VA and non-VA health care 
providers for symptoms or complaints 
associated with his gastrointestinal 
disorder since 1993.  Attempt to obtain 
copies of the treatment records 
identified by the veteran that are not 
already of record.  All reports and 
records received should be associated 
with the claims folder.

2.  Once the foregoing development has 
been accomplished to the extent 
possible, and the available medical 
records have been associated with the 
claims file, schedule the veteran for an 
examination by a specialist in 
gastrointestinal disorders.  The claims 
file and a copy of this remand must be 
reviewed by the doctor.  The doctor 
should indicate in the report that the 
claims file was reviewed.  

The record contains several diagnoses 
relating to the veteran's gastrointestinal 
disorder, including irritable bowel 
syndrome, Crohn's disease, colitis, 
ileitis, lactose intolerance, and Gulf War 
syndrome with chronic diarrhea.  It is 
requested that the doctor discuss the 
prior medical evidence and reconcile any 
contradictory evidence.  

The doctor should render diagnoses of all 
current disabilities manifested by 
gastrointestinal problems.  The doctor 
should specifically indicate whether or not 
the veteran's  gastrointestinal problems 
are  symptoms of a diagnosed disability or 
are attributable to an undiagnosed illness.   
All necessary tests in order to determine 
the correct diagnosis as determined by the 
doctor are to be done.  If no such disorder 
is found, the doctor should so state. 

If there are any objective indications of 
gastrointestinal problems that cannot be 
attributed to any organic or psychological 
cause, the doctor should so state.  The 
doctor should identify any abnormal 
symptoms, abnormal physical finding, and 
abnormal laboratory test results that 
cannot be attributed to a known clinical 
diagnosis.  

The doctor must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the doctor's conclusion.  If 
further testing or examination by other 
specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report. 

3.  Thereafter, review the claims folder 
and ensure that the foregoing development 
actions have been conducted and completed 
in full.  Specific attention is directed 
to the examination report.  Ensure that 
the medical report is complete and in 
full compliance with the above 
directives.  If the report is deficient 
in any manner or fails to provide the 
specific opinions requested, it must be 
returned to the doctor for correction.  
38 C.F.R. § 4.2 (2002); see also Stegall 
v. West, 11 Vet. App. 268 (1998).  Also, 
ensure that no other notification or 
development action, in addition to those 
directed above, is required by the 
Veterans Claims Assistance Act of 2000 
(VCAA).  

5.  Readjudicate the veteran's claim for 
service connection for a gastrointestinal 
disorder, including as a manifestation of 
undiagnosed illness, with application of 
all appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, he and his representative 
should be furnished an SSOC and afforded 
a reasonable period of time within which 
to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




